                                                                                            E-FILED
                                                                Thursday, 18 April, 2019 10:50:17 AM
                                                                       Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

JPMORGAN CHASE BANK, NATIONAL )
ASSOCIATION,                  )
                              )
    Appellant,                )
                              )                    Case No. 1:18-cv-1457
          v.                  )
                              )
RICHARD DEGUISEPPI,           )
                              )
    Appellee.                 )

                              ORDER & OPINION

      This matter is before the Court on appeal from the Bankruptcy Court’s

December 10, 2018, order sustaining in part Appellee Richard DeGuiseppi’s objection

to Appellant JPMorgan Chase Bank, National Association’s, escrow shortage

component of its proof of claim. The Court denies Appellant’s request for oral

argument (Doc. 5), finding the matter can be decided on the papers. Appellant has

briefed the matter (Doc. 4), but Appellee failed to file a timely brief.

      Part VII of the Federal Rules of Bankruptcy Procedure does not set forth rules

governing an undefended appeal. Acevedo v. SC Real Estate LLC, 526 B.R. 761, 763

n.1 (N.D. Ill. 2014). However, the rules do provide that when there is no controlling

law “[a] district court . . . may regulate practice in any manner consistent with federal

law, applicable federal rules, the Official Forms, and local rules.” Fed. R. Bankr. P.

8026(b)(1). The Northern District of Illinois, faced with an identical situation,

followed the Seventh Circuit’s practice and “decide[d] the appeal ‘solely on the brief

of the appellant.’ ” Acevedo, 526 B.R. at 763 n.1 (quoting Instituto Nacional de
Comercializacion Agricola (Indeca) v. Continental Ill. Nat’l Bank & Tr. Co., 858 F.2d

1264, 1270 (7th Cir. 1988) and citing 7th Cir. R. 31(d)). This procedure is similar to

Local Rule 7.1(B)(2), which provides, “[i]f no response is timely filed, the presiding

judge will presume there is no opposition to [a] motion and may rule without further

notice to the parties.” The Court, in its discretion under Rule 8026(b)(1), will follow

the Northern District as well as Local Rule 7.1(B)(2) and rule on the matter solely on

Appellant’s brief. Therefore, the matter is ripe for review.

                                     BACKGROUND

       Appellee filed for bankruptcy on June 19, 2018. (Doc. 2 at 1). At that time,

Appellee had a mortgage held by Appellant. (Doc. 2-1 at 2, 14-23). Pursuant to the

mortgage, Appellee was required to make monthly payments to Appellant to fund an

escrow account from which taxes and insurance on the mortgaged property were paid.

(Doc. 2-1 at 15). Appellant was empowered to collect and hold funds not exceeding the

maximum allowed by law. (Doc. 2-1 at 15). Additionally, if the amount in the escrow

account was insufficient to pay the taxes and insurance, the contract allowed

Appellant to require Appellee “make up the shortage” as allowed by applicable law.

(Doc. 2-1 at 16).

       The regulatory structure defines several terms precisely. An escrow deficiency

is “the amount of a negative balance in an escrow account,” representing actual

expenditures above the amount the mortgagor contributed to the account. 12 C.F.R.

§ 1024.17(b). A “shortage” is “an amount by which a current escrow account balance

falls short of the target balance at the time of escrow analysis.” 12 C.F.R. § 1024.17(b).



                                            2
“Target balance means the estimated month end balance in an escrow account that

is just sufficient to cover the remaining disbursements from the escrow account in the

escrow account computation year, taking into account the remaining scheduled

periodic payments, and a cushion, if any.” 12 C.F.R. § 1024.17(b). So, an escrow

shortage represents the difference between what the account will have at the end of

a given annual period and what the account should have, assuming scheduled future

payments are made.

      Federal Rule of Bankruptcy Procedure 3001(c)(2)(C) provides “[i]f an escrow

account has been established in connection with [a] claim” for a security interest in

the debtor’s principal residence, “an escrow account statement prepared as of the date

the petition was filed and in a form consistent with applicable nonbankruptcy law

shall be filed with the attachment to the proof of claim.” The applicable

nonbankruptcy law, the Real Estate Settlement Procedures Act (RESPA) and its

implementing regulation, Regulation X, allow servicers to “issue a short year annual

escrow statement” in such circumstances, which resets the computation year. 12

C.F.R. 1024.17(i)(4).

      Appellant prepared an account statement as of the date the petition was filed.

Relying on this statement, Appellant’s proof of claim sought $5,059.19 as a

prepetition escrow arrearage, a $3,980.67 escrow deficiency plus a projected escrow

shortage amount of $1,078.52.1 (Doc. 2 at 11). In performing the projected escrow




1 Appellant credited Appellee $0.42 “[a]s part of [its] process of completing the POC
form”; the full projected escrow shortage was therefore $1,078.94. (Doc. 4 at 9 n.2).
                                          3
shortage calculation, Appellant treated the balance of the escrow account as though

it were $0.00. (Docs. 2-1 at 26; 4 at 16).

      The proof of claim was filed on August 28, 2018. (Doc. 2-1 at 3). Appellee filed

an objection to Appellant’s proof of claim. (Doc. 2 at 9). The essence of the objection

was that the projected escrow shortage cannot be prepetition debt because any

shortage here would occur after the filing of the petition; Appellee therefore believed

the projected escrow shortage should be excluded from the proof of claim. (Docs. 4 at

10-11; 3 at 2). In response, Appellant argued the inclusion of the projected escrow

shortage as prepetition debt was proper pursuant to RESPA and the bankruptcy rules

and forms. (Doc. 2 at 11).

      The Bankruptcy Court largely sustained Appellee’s objection (Doc. 2 at 19).

However, the Bankruptcy Court determined, based on its understanding that

Appellee’s monthly payment was $288.90 and that he had missed fourteen payments,

the escrow account should have had $4,044.60 at the time the petition was filed—

$63.93 more than was the escrow deficiency. (Doc. 3 at 4-5). The Bankruptcy Court

therefore allowed only $63.93 of the requested amount, reducing the claim by

$1,014.59 ($1,078.52 less $63.93). (Doc. 2 at 19). This appeal followed.

                                   LEGAL STANDARD

      In reviewing a bankruptcy court’s decision, “[q]uestions of law are considered

de novo and factual findings receive clear-error scrutiny.” Kovacs v. United States,

739 F.3d 1020, 1023 (7th Cir. 2014). “A finding is ‘clearly erroneous’ when although

there is evidence to support it, the reviewing court on the entire evidence is left with



                                             4
the definite and firm conviction that a mistake has been committed.” In re Smith, 582

F.3d 767, 777 (7th Cir. 2009) (quoting United States v. U.S. Gypsum Co., 333 U.S.

364, 395 (1948)).

                                     DISCUSSION

      It is apparent from the transcript that the Bankruptcy Court calculated the

total arrearage from missed escrow payments rather than the projected escrow

shortage, which is a technical and complex calculation detailed in RESPA and its

implementing regulations. (Doc. 3 at 5). The Court suspects this occurred because the

original escrow analysis was less than clear and counsel merely directed the

Bankruptcy Court back to the escrow analysis during the hearing rather than

explaining the difference between what the Bankruptcy Court colloquially termed an

escrow shortage and the projected escrow shortage, as defined in RESPA. (Doc. 3 at

5). It also appears that the original documentation did not include a Mortgage Proof

of Claim Attachment on Official Form 410A, although all the necessary information

may have been contained within the various forms actually submitted. At any rate,

this Court may affirm a bankruptcy court on grounds not stated in its opinion. See In

re Snyder, 152 F.3d 596, 599–600 (7th Cir. 1998). Thus, it is necessary to determine

whether a projected escrow shortage is indeed prepetition debt in a Chapter 13

bankruptcy proceeding and, if so, whether Appellant’s calculation is correct.

      The Court concludes projected escrow shortages may constitute prepetition

claims. “Claim” includes a “right to payment, whether or not such right is . . . . fixed,

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or



                                           5
unsecured.” 11 U.S.C. § 101(5). Regulation X, provides that in the case of a projected

escrow shortage, “[t]he servicer may allow a shortage to exist and do nothing to

change it,” or “[t]he servicer may require the borrower to repay the shortage in equal

monthly payments over at least a 12-month period.” 12 C.F.R. § 1024.17(f)(3)(ii).

Additionally, if the shortage is less than the amount of one payment, “[t]he servicer

may require the borrower to repay the shortage amount within 30 days.” 12 C.F.R. §

1024.17(f)(3)(i)(B). Therefore, RESPA allows a claim for a projected escrow shortage

at the time it is calculated, not only when a shortage occurs, indicating in this context

it can be a prepetition claim. The Instructions for Mortgage Proof of Claim

Attachment (Official Form 410A) support this interpretation; they state the total

prepetition arrearage should include the projected escrow shortage. (Doc. 4 at 28).

      Appellant correctly notes “servicers must use the aggregate accounting method

in conducting escrow account analyses.” 12 C.F.R. § 1024.17(c)(4). However, the

aggregate accounting method calculates the maximum target account balance

allowed rather than setting a required target account balance. Regulation X directly

rebuts the claim that the maximum target account balance necessarily reflects the

amount the escrow account should have. “The steps set forth in this section result in

maximum limits. Servicers may use accounting procedures that result in lower target

balances. In particular, servicers may use a cushion less than the permissible cushion

or no cushion at all. This section does not require the use of a cushion.” 12 C.F.R. §

1024.17(d)(1). The method itself also specifies it is only calculating the maximum

permissible target balance rather than a mandated target balance; “target balances



                                           6
may not exceed the balances computed according to the following arithmetic

operations” and “[t]he target balances that the servicer derives using these steps yield

the maximum limit for the escrow account.” 12 C.F.R. § 1024.17(d)(2)(i-ii).

       Determining what the target balance is for a given account is a matter of

interpreting the contract between the parties. In re Rodriguez, 629 F.3d 136, 142 (3d

Cir. 2010) (“[T]he loan documentation is relevant in determining whether there is an

obligation to make an escrow payment and whether that obligation is enforceable.”)

(citing Campbell v. Countrywide Home Loans, Inc., 545 F.3d 348, 354 (5th Cir. 2008)).

Appellant does not address whether Appellee’s contractual obligation involved paying

a cushion. The contract itself, however, allows Appellant to “at any time, collect and

hold amounts for Escrow Items in an aggregate amount not to exceed the maximum

amount that may be required” under RESPA “except that the cushion or reserve

permitted by RESPA . . . may not be based on amounts due for the mortgage insurance

premium.” (Doc. 2-1 at 15). This language entitled Appellant to seek the maximum

target balance. As a contractual matter, therefore, Appellant had a right to collect

the full cushion allowed by RESPA (less the amount that would have been based on

the private mortgage insurance premium) as well as any projected escrow shortage.

See Rodriguez, 629 F.3d at 142.

       Appellant’s calculations appear to be in accord with Official Form 410A, and

the Court does not see error in their ultimate result. Therefore, Appellant was

entitled to the full $1,078.52 it sought in its proof of claim.




                                            7
                                   CONCLUSION

      The Bankruptcy Court’s December 10, 2018, order sustaining in part Appellee

Richard DeGuiseppi’s objection to Appellant JPMorgan Chase Bank, National

Association’s, escrow shortage component of its proof of claim is REVERSED and the

matter is REMANDED to the Bankruptcy Court for any further proceedings

necessary to terminate Appellant’s claims.



SO ORDERED.

Entered this 18th day of April 2019.

                                                      /s Joe B. McDade
                                                  JOE BILLY McDADE
                                             United States Senior District Judge




                                         8
